Mazzarelli, J.,
dissents in part in a memorandum as follows: I disagree with the majority’s determination to divide the marital portion of plaintiffs New York State pension, and would affirm the Special Referee’s determination to distribute 100% of this asset to her. The court explicitly stated that its determination to allow plaintiff to retain the marital portion of her pension, the *332yearly income from which it valued at approximately $33,000, was considered in connection with the 67% decrease in her monthly maintenance income, which will occur in 2007. In these circumstances, I would find that allowing plaintiff to retain her pension is integral to the equitable distribution of the marital assets.
However, I agree with my colleagues that defendant should have a reduced obligation to maintain life insurance in 2007, commensurate with his reduced maintenance obligation from $12,000 to $4,000.